Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claims 1, 3-4, 6-7, and 9 is objected to because of the following informalities:

Claims 1 and 9 recite “select lendable electric power supply devices from the information in the database based on the position of the terminal and the location of each lendable electric power supply in the information”. Please amend “lendable electric power supply” to “lendable electric power supply device”. 

 Claim 4 recites “wherein the information edited based on information acquired from each of the selected lendable electric power supply devices, a lending price, and a remaining capacity concerning each of the selected lendable electric power supply devices which are located near the terminal that has issued the information request.” Please amend to read as “.. supply devices includes a lending price and a remaining capacity  …”  Appropriate correction is required.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 

An information providing apparatus for providing information via a network in response to a request from a terminal, comprising: in claim 1. 

Therefore the examiner will be interpreting that the information providing apparatus is a computer (see paragraph 24).

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recites sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 
Claims 1, 3-4, 6-7, and 9 are rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1: Claims 1, 3-4, and 6-7 recite an information providing apparatus, and Claim 9 recite an information providing method and therefore fall into a statutory category.

	Additionally the examiner interpreted that the information providing apparatus and perform the steps of the method of claim 9 for examination purposes.

Step 2A – Prong 1 (Is a Judicial Exception Recited?):

The claims as a whole recites an information providing apparatus, an information providing system, and an information providing method for providing information regarding a lendable electric power supply device, which under its broadest reasonable interpretation, covers concepts performed in certain methods of organizing human activity.   

In the present case concepts performed in commercial or legal interactions (including marketing or sales activities; business relations) such as providing information regarding a lendable electric power supply device. The abstract idea portion of the claims is as follows: 

((Claim 1) [An information providing apparatus])) ((Claim 9) An information providing method in [an information providing apparatus]) for providing information via [a network] in response to a request from [a terminal] ((Claim 1 )comprising): ((Claim 9) [the information providing apparatus] including)) [a database] configured to store information concerning [lendable electric power supply devices], each of which includes [a communication device and an input device], the information including a location of each [lendable electric power supply device], ((Claim 1);  and [a processor configured, by executing a program,] to) ((Claim 9) the method comprising): receive, from [the terminal] via [the network], an information request concerning [a lendable electric power supply device] configured to supply electric power, the information request including a position of [the terminal]; select [lendable electric power supply devices] from the information in [the database] based on the position of [the terminal] and the location of each [lendable electric power supply] in the information; acquire, from each of the selected [lendable electric power supply devices], information concerning electric power that can be provided by [the electric power supply device] and a lending price of [the electric power supply device] by communicating with [the electric power supply device] via [the network], the lending price is inputted through [the input device] by an owner of [the electric power supply device]; edit, based on information acquired from each of the selected [lendable electric power supply devices], information to be provided to [the terminal] that has issued the information request; and transmit, via [the network], the information edited based on information acquired from each of the selected [lendable electric power supply devices] to [the terminal] that has issued the information request where the portions not bracketed recite the abstract idea. 

If a claim limitation, under its broadest reasonable interpretation, covers concepts performed in certain methods of organizing human activity (commercial or legal interactions (including marketing or sales activities; business relations) it falls under the Certain Methods of Organizing Human Activity grouping of abstract ideas. See MPEP 2106.04.

Accordingly, the claims recite an abstract idea.

Step 2A-Prong 2 (Is the Exception Integrated into a Practical Application?):

The claimed invention as a whole merely describe an information providing apparatus and an information providing method for providing information regarding a lendable electric power supply device, which under its broadest reasonable interpretation, covers concepts performed in certain methods of organizing human activity.   

The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing process of: transmitting information: ( receive, from [the terminal] via [the network], an information request concerning [a lendable electric power supply device] configured to supply electric power, the information request including a position of [the terminal]; acquire, from each of the selected lendable [electric power supply devices], information concerning electric power that can be provided by [the electric power supply device] and a lending price of [the electric power supply device] by communicating with [the electric power supply device] via [the network] , the lending price is inputted through [the input device] by an owner of [the electric power supply device]; and [a transmission unit] configured to transmit, via [the network], the information edited by [the editing unit] to [the terminal] that has issued the information request) and processing information select [lendable electric power supply devices] from the information in [the database] based on the position of [the terminal] and the location of each [lendable electric power supply] in the information; edit, based on information acquired from each of the selected [lendable electric power supply devices], information to be provided to [the terminal] that has issued the information request.

Further the specification shows that such components are recited generically.

Applicant recites several components that are equivalent to “apply it” or mere instructions to implement the abstract idea on a computer including:

An information providing system (See paragraph 23)
An information providing apparatus (See paragraph 24)
A terminal (See paragraph 25)
A network (See paragraph 23)
An electric power supply device/ a lendable electric power supply device (See paragraph 29)
A database (See paragraph 42)
A processor (See paragraph 35)
A program (See paragraph 35)
An input device (See paragraph 37)
A communication device (See paragraph (37)

The above additional elements are mere instructions to implement an abstract idea within a computing environment and do not provide for a practical application.

Step 2B (Does the claim recite additional elements that amount to Significantly More than the Judicial Exception?):

As noted above, the claims as a whole merely describes an information providing apparatus, an information providing system, and an information providing method that generally “apply” the concepts discussed in prong 1 above. (See MPEP 2106.05 f (II))  In particular applicant has recited the computing components at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. As the court stated in TLI Communications v. LLC v. AV Automotive LLC, 823 F.3d 607, 613 (Fed. Cir. 2016) merely invoking generic computing components or machinery that perform their functions in their ordinary capacity to facilitate the abstract idea are mere instructions to implement the abstract idea within a computing environment and does not add significantly more to the abstract idea. Accordingly, these additional computer components do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, even when viewed as a whole, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea and as a result the claim is not patent eligible.

Dependent claims 1, 3-4, and 6-7 further limit the abstract idea by introducing the field of use limitations which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. Therefore, dependent claims 1, 3-4, and 6-7 are also non-statutory subject matter.

Dependent claim 3 further limit the abstract idea by generally linking the judicial exception to a particular technological environment by introducing the limitation wherein the database stores at least an identifier for specifying each lendable electric power supply device, lending/borrowing information of each lendable electric power supply device, a location of each lendable electric power supply device, - 18 -H 1180270US01//P218-0901WOUS specifications of each lendable electric power supply device, and a remaining capacity representing electric power that can be provided by each lendable electric power supply device. Generally linking the abstract idea to generic computing environment further including a generic database (see paragraph 42) for storing information does not integrate the abstract idea into a practical application and does not add significantly more. Therefore dependent claim 3 is also non-statutory subject matter.

Dependent claim 4 further limits the abstract idea by generally linking the abstract idea to the field of use wherein the information edited based on information acquired from each of the selected lendable electric power supply devices, a lending price, and a remaining capacity concerning each lendable electric power supply device located near the terminal that has issued the information request and does not add significantly more to the abstract idea. Therefore dependent claim 4 is also non-statutory subject matter.

Dependent claim 6 further limits the abstract idea by generally linking the abstract idea to the field of use wherein the lending/borrowing information is history information accumulated every time lending is performed, and the history information includes the lending price and used electric power and does not add significantly more to the abstract idea. Therefore dependent claims 6 is also non-statutory subject matter.

Dependent claim 7 further limits the abstract idea by generally linking the abstract idea to the field of use wherein the electric power supply device includes an electric generator and a rechargeable battery that can be charged by electric power generated by the electric generator, or includes a rechargeable battery that can be charged and does not add significantly more to the abstract idea. Therefore dependent claim 7 is also non-statutory subject matter.

In conclusion, the claims are directed to the abstract idea of certain methods of organizing human activity (providing information regarding a lendable electric power supply device) including concepts performed in commercial or legal interactions (including marketing or sales activities; business relations) and therefore falls under the Certain Methods of Organizing Human Activity grouping of abstract ideas. The claims do not provide an inventive concept, because the claims do not recite additional elements or a combination of elements that amount to significantly more than the judicial exception of the claims. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and the collective functions merely provide conventional computer implementation. Therefore, whether taken individually or as an order combination, the claims are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 6-7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Groff et al. (US 20180276741) in view of Kutkut (US 20180300968) and Wu et al. (US 20130030696).

Referring to claims 1 and 9,

The examiner notes that the limitation of “,each of which includes a communication device and an input device “ does not further limit the database of the information processing apparatus in either the information processing apparatus of either claim 1 or claim 9 and therefore appears to be outside the scope of the claim information processing apparatus and therefore has no patentable weight. Additionally the limitation regarding “the lending price is inputted through the input device by an owner of the electric power supply device” does not further limit the processor of the information processing apparatus of claim 1 or the method in an information providing apparatus and therefore appears to be outside the scope of the claims information processing apparatus and therefore has no patentable weight. 

Groff, which is directed to staging equipment rentals, discloses:

 ((Claim 1) An information providing apparatus) ((Claim 9) An information providing method in an information providing apparatus) for providing information via a network in response to a request from a terminal, comprising: (Groff paragraph 15 disclosing upon receiving a reservation request for equipment 110, the equipment rental entity can enter, or otherwise record, such request. In other words, the request can be entered in a database(s) 120, such as a database(s) 210 depicted in FIG. 2, via a computer device. The request can be directly entered into a database 210 by the customer, or by an individual in association with the equipment rental facility. FIG. 2 can illustrate a computing environment 200 for assisting with implementation of a method of staging equipment rentals. Database 210 can be operatively associated with staging server 214. Staging server 214 can be operatively associated with computer, input device and display 212. Computer, input device and display 212 can contain or be operatively associated with a processor(s), and with memory(ies) which may include software applications. Computer, input device and display 212 can comprise a personal computer, a laptop, a tablet, a mobile device such as a smart phone, smart glasses, or a smart watch; it will be appreciated that any device containing or in operative association with a processor(s) and a memory(ies) can serve the purpose of computer and input device 212. Staging server 214 can be in operative communication with a network 220. Network 220 can permit operative communication of the foregoing functionalities with mobile devices 230, 232.)

and a processor configured, by executing a program, to: (Groff paragraph 63 disclosing however, those skilled in the art will recognize that some aspects of the embodiments disclosed herein, in whole or in part, can be equivalently implemented in integrated circuits, as one or more computer programs running on one or more computers (e.g., as one or more programs running on one or more computer systems), as one or more programs running on one or more processors (e.g., as one or more programs running on one or more microprocessors),

receive, from the terminal via the network, an information request concerning a lendable electric power supply device configured to supply electric power; (Groff paragraph 1 disclosing from backhoes to bulldozers, trench brace systems to transformers, generators to excavators, and for items that can weigh several pounds to many tons, more than 3000 types of equipment and tools can be made available for short- or long-term rental for nearly any purpose.  Groff paragraph 15 disclosing upon receiving a reservation request for equipment 110, the equipment rental entity can enter, or otherwise record, such request. In other words, the request can be entered in a database(s) 120, such as a database(s) 210 depicted in FIG. 2, via a computer device. The request can be directly entered into a database 210 by the customer, or by an individual in association with the equipment rental facility. Groff paragraph 28 disclosing in embodiments, once a request for equipment has been entered, equipment can be identified that can meet the request 130. For example, suppose that a customer requests a 70 horsepower dozer. A review can be made by or in association with the equipment rental site whether and to what extent a 70 hp dozer is available. There may, of course, be zero, one, two or more 70 hp dozers. Groff paragraph 33 disclosing notification of the expected vehicle arrival time can be communicated to the equipment rental entity by telephone, text, walkie-talkie, software application (mobile-based, or not) or other electronic mechanism of communication. Such notification can be made in conjunction with computer-system 200. For example, mobile device 230, which can be in possession of the driver of the vehicle, can engage in communication with staging server 214, database 210 and computer 212 as part of the process. In embodiments, database 210 is a standalone database; in other embodiments, mobile device 230 can comprise some or all of the functionality of database 210. It will also be appreciated that mobile device 230 can be in possession of an employee or associate of the equipment rental company within or adjacent to the facility.)

Groff does not explicitly disclose ((Claim 9) the information providing apparatus including))  a database configured to store information concerning lendable electric power supply devices, each of which includes a communication device and an input device, the information including a location of each lendable electric power supply device;

However, Kutkut, which is directed to a cloud-based fleet management system for industrial trucks and batteries, teaches,

((Claim 9) the information providing apparatus including))  a database configured to store information concerning lendable electric power supply devices, each of which includes a communication device and an input device, the information including a location of each lendable electric power supply device; (Kutkut paragraph 5 (Prov. paragraph 4) teaching monitoring of industrial batteries, on the other hand, may also be desirable in order to ensure proper battery health and performance. A typical battery monitoring unit is shown in FIG.2. The battery monitor will typically incorporate a microprocessor, memory for data storage, sensing circuitry, and some wired or wireless interface to set up the unit and download stored parameters. The battery monitor measures and stores battery voltage, battery current, battery temperature, and battery amphours throughout charge and discharge (use} cycles. In addition, various settings are typically stored in these battery monitoring units including battery size, nameplate rating, battery ID and the battery serial number among other things. Data is typically retrieved through wired or wireless connection and can be uploaded to local or remote servers to generate reports and analytics. Kutkut paragraph 33 (Prov. paragraph 19) teaching the battery monitoring device configuration may be performed wirelessly using the software application. Upon installation, the battery monitor ID, serial number; the battery ID, serial number, and model number; and the various battery parameters, such as nominal voltage, amp-hours, manufacturing date, etc. may also be entered and saved into the battery monitor onboard memory using the mobile device or tablet connected wirelessly to the LAN and the Cloud App. The software application will also sync all the battery monitoring device programmed values to the cloud and will be tagged with the battery monitor serial number and ID. Additional parameters such as the location where the battery monitor is installed, installation date, customer and dealer contact info, along with other data can be saved to the cloud rather than locally into the battery monitor and tagged with the battery monitoring device serial number and ID.)

One of ordinary skill in the art would have been motivated to combine the invention disclosed in Groff and Kutkut as Kutkut further develops on the acquisition of information that may be associated with equipment.

Therefore it would have been obvious before the effective filing date of the claimed invention to modify the invention in Groff in view of Kutkut to incorporate ((Claim 9)the information providing apparatus including))  a database configured to store information concerning lendable electric power supply devices, each of which includes a communication device and an input device, the information including a location of each lendable electric power supply device with the motivation of recording relevant information regarding batteries such as the the locations. (Kutkut paragraph 33 (Prov. paragraph 19))

 Groff in view of Kutkut does not disclose, the information request including a position of the terminal; select lendable electric power supply devices from the information in the database based on the position of the terminal and the location of each lendable electric power supply in the information; edit, based on information acquired from each of the selected lendable electric power supply devices, information to be provided to the terminal that has issued the information request; and transmit, via the network, the information edited based on information acquired from each of the selected lendable electric power supply devices to the terminal that has issued the information request.

However Wu, which is directed to providing locations of power storage device collection, charging and distribution machines, teaches

, the information request including a position of the terminal; (Wu Abstract teaching locations of collection, charging and distribution machines having available charged portable electrical energy storage devices are communicated to or acquired by a mobile device of a user or a navigation system of a user's vehicle. The locations are indicated on a graphical user interface on a map relative to the user's current location. The user may select particular locations on the map to reserve an available portable electrical energy storage device at a particular collection, charging and distribution machine location. The collection, charging and distribution machine locations displayed may also be based on a physical distance or driving time from the current location of the user mobile device or vehicle. Wu paragraph 17 teaching a method of operating a system for providing locations of collection, charging and distribution machines for collection, charging and distribution of portable electrical energy storage devices may be summarized as including: receiving, by the system for providing locations of collection, charging and distribution machines, information regarding locations of a plurality of collection, charging and distribution machines for collection, charging and distribution of portable electrical energy storage devices; receiving, by the system for providing locations of collection, charging and distribution machines, information regarding a location of a user; and communicating to the user locations of one or more of the plurality of collection, charging and distribution machines that are one or more of: within a particular distance from the location of the user and within a particular driving time from the location of the user. See also Wu paragraphs 18-22). 

select lendable electric power supply devices from the information in the database based on the position of the terminal and the location of each lendable electric power supply in the information; (Wu Abstract teaching locations of collection, charging and distribution machines having available charged portable electrical energy storage devices are communicated to or acquired by a mobile device of a user or a navigation system of a user's vehicle. The locations are indicated on a graphical user interface on a map relative to the user's current location. The user may select particular locations on the map to reserve an available portable electrical energy storage device at a particular collection, charging and distribution machine location. The collection, charging and distribution machine locations displayed may also be based on a physical distance or driving time from the current location of the user mobile device or vehicle. Wu paragraph 17 teaching a method of operating a system for providing locations of collection, charging and distribution machines for collection, charging and distribution of portable electrical energy storage devices may be summarized as including: receiving, by the system for providing locations of collection, charging and distribution machines, information regarding locations of a plurality of collection, charging and distribution machines for collection, charging and distribution of portable electrical energy storage devices; receiving, by the system for providing locations of collection, charging and distribution machines, information regarding a location of a user; and communicating to the user locations of one or more of the plurality of collection, charging and distribution machines that are one or more of: within a particular distance from the location of the user and within a particular driving time from the location of the user. See also Wu paragraphs 18-22) 

acquire, from each of the selected lendable electric power supply devices, information concerning electric power that can be provided by the electric power supply device and a lending price of the electric power supply device by communicating with the electric power supply device via the network, the lending price is inputted through the input device by an owner of the electric power supply device; (Wu Abstract teaching locations of collection, charging and distribution machines having available charged portable electrical energy storage devices are communicated to or acquired by a mobile device of a user or a navigation system of a user's vehicle. The locations are indicated on a graphical user interface on a map relative to the user's current location. The user may select particular locations on the map to reserve an available portable electrical energy storage device at a particular collection, charging and distribution machine location. The collection, charging and distribution machine locations displayed may also be based on a physical distance or driving time from the current location of the user mobile device or vehicle. Wu paragraph 17 teaching a method of operating a system for providing locations of collection, charging and distribution machines for collection, charging and distribution of portable electrical energy storage devices may be summarized as including: receiving, by the system for providing locations of collection, charging and distribution machines, information regarding locations of a plurality of collection, charging and distribution machines for collection, charging and distribution of portable electrical energy storage devices; receiving, by the system for providing locations of collection, charging and distribution machines, information regarding a location of a user; and communicating to the user locations of one or more of the plurality of collection, charging and distribution machines that are one or more of: within a particular distance from the location of the user and within a particular driving time from the location of the user. See also Wu paragraphs 18-22. Wu paragraph 55 teaching Charge sensors SC1-SCN may additionally detect an amount of charge and/or rate of charging being supplied to ones of the portable electrical power storage devices 106 at each of the receivers 104. Such may allow assessment of current (i.e., temporal) charge condition or status of each portable electrical power storage device 106, as well as allow feedback control over charging of same, including control over rate of charging. Wu Figures 5 and 6 illustrating the possible locations nearby a current location. Wu paragraph 76 teaching for example, the collection, charging and distribution machine management system 302 may receive an update from collection, charging and distribution machine 308 c indicating the current inventory and/or availability of charged electrical energy storage devices at collection, charging and distribution machine 308 c. In some embodiments, the collection, charging and distribution machine management system 302 may continually or periodically monitor the inventories of charged electrical energy storage devices of all or many of the collection, charging and distribution machines. Also, the collection, charging and distribution machines may continually or periodically provide updates to the collection, charging and distribution machine management system 302 regarding the inventory of charged electrical energy storage devices of the respective collection, charging and distribution machine. This information may be provided to mobile device 313, vehicle 310 a, and/or vehicle 310 b continuously, periodically, aperiodically and/or or in response to a request for such information from mobile device 313, vehicle 310 a, and/or vehicle 310 b. Wu paragraph 79 teaching after the limited time elapses and the user has not removed the reserved portable electrical energy storage device at the selected collection, charging and distribution machine, the portable electrical energy storage device then becomes available and this available status is updated in the collection, charging and distribution machine management system 302 and/or the selected collection, charging and distribution machine system. Wu paragraph 86 teaching execution of the instructions and sets of data or values causes the controller 410 to perform specific acts to cause the collection, charging and distribution machine management system 302 receive, send and/or to provide information to various external devices regarding locations of collection, charging and distribution machines that have available charged portable electrical energy storage devices for use. Execution of the instructions and sets of data or values may also cause the controller 410 to perform specific acts to cause the collection, charging and distribution machine management system 302 receive, send, store, maintain, update and otherwise manage information regarding reservations of various portable electrical energy storage devices of various collection, charging and distribution machines. Wu paragraph 87 teaching the controller 410 may use data store 416 to log or retain information, for example, information regarding portable electrical energy storage device availability and reservations of portable electrical energy storage devices, information regarding relative demand of charged portable electrical energy storage devices between geographical locations, information regarding historic usage patterns of one or more of the plurality of collection, charging and distribution machines, information regarding user vehicle locations and telematic and/or telemetric user vehicle information, information regarding portable electrical energy storage device charge capacity, information regarding route information of users of one or more of the charged portable electrical energy storage devices, information regarding energy storage devices, telemetric information related to collection, charging and/or distribution of collection of the portable electric power storage devices 106 and/or operation of the collection, charging and distribution machine management system 302 itself. The examiner is interpreting that different types of batteries have different rental rates associated such that the information regarding a rate for using the different types of energy storage devices would be provided to the requesting user to inform them of the prices each of the available energy storage devices would be. Wu paragraph 93 teaching for example, this information may include location data for the collection, charging and distribution machines via a GPS signal. Also included may be additional information regarding the quantity of available portable electrical energy storage devices at each collection, charging and distribution machine, the charge levels of the portable electrical energy storage devices, the types of portable electrical energy storage devices available and the availability of the portable electrical energy storage devices for use.)

 edit, based on information acquired from each of the selected lendable electric power supply devices, information to be provided to the terminal that has issued the information request; (Wu paragraph 55 teaching charge sensors SC1-SCN may additionally detect an amount of charge and/or rate of charging being supplied to ones of the portable electrical power storage devices 106 at each of the receivers 104. Such may allow assessment of current (i.e., temporal) charge condition or status of each portable electrical power storage device 106, as well as allow feedback control over charging of same, including control over rate of charging. Wu Figures 5 and 6 illustrating the possible locations nearby a current location. Wu paragraph 76 teaching for example, the collection, charging and distribution machine management system 302 may receive an update from collection, charging and distribution machine 308 c indicating the current inventory and/or availability of charged electrical energy storage devices at collection, charging and distribution machine 308 c. In some embodiments, the collection, charging and distribution machine management system 302 may continually or periodically monitor the inventories of charged electrical energy storage devices of all or many of the collection, charging and distribution machines. Also, the collection, charging and distribution machines may continually or periodically provide updates to the collection, charging and distribution machine management system 302 regarding the inventory of charged electrical energy storage devices of the respective collection, charging and distribution machine. This information may be provided to mobile device 313, vehicle 310 a, and/or vehicle 310 b continuously, periodically, aperiodically and/or or in response to a request for such information from mobile device 313, vehicle 310 a, and/or vehicle 310 b. Wu paragraph 78 teaching a reservation is stored in a database of reservations maintained centrally by the collection, charging and distribution machine management system 302 and/or locally at the selected collection, charging and distribution machine. For example, the reservation may include a record in which an available portable electrical energy storage device or unique reservation number or code is associated with the user who reserved the portable electrical energy storage device, such as by a user identification or other user data communicated from the mobile device 313, vehicle 310 a, and/or vehicle 310 b to the collection, charging and distribution machine 102 or the collection, charging and distribution machine management system 302 when the reservation was being made. In some embodiments, each portable electrical energy storage device may have an identification code or number uniquely identifying the particular portable electrical energy storage device. This portable electrical energy storage device identification number or code may be associated with the user identification number or code in the reservation record. The number of available portable electrical energy storage devices available at the selected collection, charging and distribution machine location is then decreased by one by the collection, charging and distribution machine management system 302 and/or by the selected collection, charging and distribution machine. Wu paragraph 86 teaching execution of the instructions and sets of data or values causes the controller 410 to perform specific acts to cause the collection, charging and distribution machine management system 302 receive, send and/or to provide information to various external devices regarding locations of collection, charging and distribution machines that have available charged portable electrical energy storage devices for use. Execution of the instructions and sets of data or values may also cause the controller 410 to perform specific acts to cause the collection, charging and distribution machine management system 302 receive, send, store, maintain, update and otherwise manage information regarding reservations of various portable electrical energy storage devices of various collection, charging and distribution machines. Wu paragraph 87 teaching the controller 410 may use data store 416 to log or retain information, for example, information regarding portable electrical energy storage device availability and reservations of portable electrical energy storage devices, information regarding relative demand of charged portable electrical energy storage devices between geographical locations, information regarding historic usage patterns of one or more of the plurality of collection, charging and distribution machines, information regarding user vehicle locations and telematic and/or telemetric user vehicle information, information regarding portable electrical energy storage device charge capacity, information regarding route information of users of one or more of the charged portable electrical energy storage devices, information regarding energy storage devices, telemetric information related to collection, charging and/or distribution of collection of the portable electric power storage devices 106 and/or operation of the collection, charging and distribution machine management system 302 itself.  Wu paragraph 93 teaching for example, this information may include location data for the collection, charging and distribution machines via a GPS signal. Also included may be additional information regarding the quantity of available portable electrical energy storage devices at each collection, charging and distribution machine, the charge levels of the portable electrical energy storage devices, the types of portable electrical energy storage devices available and the availability of the portable electrical energy storage devices for use.)

and transmit, via the network, the information edited based on information acquired from each of the selected lendable electric power supply devices to the terminal that has issued the information request. (Wu Abstract teaching locations of collection, charging and distribution machines having available charged portable electrical energy storage devices are communicated to or acquired by a mobile device of a user or a navigation system of a user's vehicle. The locations are indicated on a graphical user interface on a map relative to the user's current location. The user may select particular locations on the map to reserve an available portable electrical energy storage device at a particular collection, charging and distribution machine location. The collection, charging and distribution machine locations displayed may also be based on a physical distance or driving time from the current location of the user mobile device or vehicle. Wu paragraph 76 teaching for example, the collection, charging and distribution machine management system 302 may receive an update from collection, charging and distribution machine 308 c indicating the current inventory and/or availability of charged electrical energy storage devices at collection, charging and distribution machine 308 c. In some embodiments, the collection, charging and distribution machine management system 302 may continually or periodically monitor the inventories of charged electrical energy storage devices of all or many of the collection, charging and distribution machines. Also, the collection, charging and distribution machines may continually or periodically provide updates to the collection, charging and distribution machine management system 302 regarding the inventory of charged electrical energy storage devices of the respective collection, charging and distribution machine. This information may be provided to mobile device 313, vehicle 310 a, and/or vehicle 310 b continuously, periodically, aperiodically and/or or in response to a request for such information from mobile device 313, vehicle 310 a, and/or vehicle 310 b. Wu paragraph 86 teaching execution of the instructions and sets of data or values causes the controller 410 to perform specific acts to cause the collection, charging and distribution machine management system 302 receive, send and/or to provide information to various external devices regarding locations of collection, charging and distribution machines that have available charged portable electrical energy storage devices for use. Execution of the instructions and sets of data or values may also cause the controller 410 to perform specific acts to cause the collection, charging and distribution machine management system 302 receive, send, store, maintain, update and otherwise manage information regarding reservations of various portable electrical energy storage devices of various collection, charging and distribution machines.)

One of ordinary skill in the art would have been motivated to combine the invention disclosed in Groff and Wu as Wu further develops on identifying portable electrical energy storage devices near a current location of a user for purposes of reserving. 

Therefore it would have been to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Groff in view of Kutkut and Wu to incorporate , the information request including a position of the terminal; select lendable electric power supply devices from the information in the database based on the position of the terminal and the location of each lendable electric power supply in the information; edit, based on information acquired from each of the selected lendable electric power supply devices, information to be provided to the terminal that has issued the information request; and transmit, via the network, the information edited based on information acquired from each of the selected lendable electric power supply devices to the terminal that has issued the information request with the motivation of acquiring information regarding the location of a user requesting an electrical energy storage device such that a determination can be made regarding nearby electric energy storage devices to the requesting user and to communicate relevant information regarding the nearby electrical energy storage device such as the charge available and price. (Wu Abstract and paragraphs 76, 87, and 93)

Referring to claim 3,

Kutkut further teaches wherein the database stores at least an identifier for specifying each lendable electric power supply device, lending/borrowing information of each lendable electric power supply device, a location of each lendable electric power supply device, - 18 -H 1180270US01//P218-0901WOUS specifications of each lendable electric power supply device, and a remaining capacity representing electric power that can be provided by each lendable electric power supply device.  (Kutkut paragraph 5 (Prov. paragraph 4) Monitoring of industrial batteries, on the other hand, may also be desirable in order to ensure proper battery health and performance. A typical battery monitoring unit is shown in FIG.2. The battery monitor will typically incorporate a microprocessor, memory for data storage, sensing circuitry, and some wired or wireless interface to set up the unit and download stored parameters. The battery monitor measures and stores battery voltage, battery current, battery temperature, and battery amphours throughout charge and discharge (use} cycles. In addition, various settings are typically stored in these battery monitoring units including battery size, nameplate rating, battery ID and the battery serial number among other things. Data is typically retrieved through wired or wireless connection and can be uploaded to local or remote servers to generate reports and analytics. See Kutkut Prov. Figure 3. A. Kutkut paragraph 33 (Prov. paragraph 19) teaching the battery monitoring device configuration may be performed wirelessly using the software application. Upon installation, the battery monitor ID, serial number; the battery ID, serial number, and model number; and the various battery parameters, such as nominal voltage, amp-hours, manufacturing date, etc. may also be entered and saved into the battery monitor onboard memory using the mobile device or tablet connected wirelessly to the LAN and the Cloud App. The software application will also sync all the battery monitoring device programmed values to the cloud and will be tagged with the battery monitor serial number and ID. Additional parameters such as the location where the battery monitor is installed, installation date, customer and dealer contact info, along with other data can be saved to the cloud rather than locally into the battery monitor and tagged with the battery monitoring device serial number and ID. Kutkut paragraph 34 (Prov paragraph 20) teaching the battery monitoring device may also save various records of battery activity, namely charge cycles, discharge cycles, idle or rest periods, and well as real time data records in the device's data memory. As an example embodiment, and referring to FIG. 6, each record may include various parameters such as the record ID, activity type (e.g. charge, discharge, or idle), activity start date, time and duration, total amp-hours of charge or discharge, and so on.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Groff in view of Wu and Kutkut to incorporate wherein the database stores at least an identifier for specifying each lendable electric power supply device, lending/borrowing information of each lendable electric power supply device, a location of each lendable electric power supply device, - 18 -H 1180270US01//P218-0901WOUS specifications of each lendable electric power supply device, and a remaining capacity representing electric power that can be provided by each lendable electric power supply device with the motivation of storing relevant information regarding equipment. (Kutkut paragraph 33 (Prov. paragraph 19) and Kutkut paragraph 34 (Prov paragraph 20))

Referring to claim 4,

Wu further teaches wherein the information edited based on information acquired from each of the selected lendable electric power supply devices a lending price, and a remaining capacity concerning each of the selected lendable electric power supply devices which are located near the terminal that has issued the information request. (Wu paragraph 55 . Charge sensors SC1-SCN may additionally detect an amount of charge and/or rate of charging being supplied to ones of the portable electrical power storage devices 106 at each of the receivers 104. Such may allow assessment of current (i.e., temporal) charge condition or status of each portable electrical power storage device 106, as well as allow feedback control over charging of same, including control over rate of charging. Wu paragraph 69 the user interface system 208 may include a bill acceptor 208 f and a validator and/or coin acceptor 208 g to accept and validate cash payments. Such may be highly useful in servicing populations who lack access to credit. Bill acceptor and validator 208 f and/or coin acceptor 208 g may take any variety of forms, for example those that are currently commercially available and used in various vending machines and kiosks. Wu Figures 5 and 6 illustrating the possible locations nearby a current location. Wu paragraph 76 teaching for example, the collection, charging and distribution machine management system 302 may receive an update from collection, charging and distribution machine 308 c indicating the current inventory and/or availability of charged electrical energy storage devices at collection, charging and distribution machine 308 c. In some embodiments, the collection, charging and distribution machine management system 302 may continually or periodically monitor the inventories of charged electrical energy storage devices of all or many of the collection, charging and distribution machines. Also, the collection, charging and distribution machines may continually or periodically provide updates to the collection, charging and distribution machine management system 302 regarding the inventory of charged electrical energy storage devices of the respective collection, charging and distribution machine. This information may be provided to mobile device 313, vehicle 310 a, and/or vehicle 310 b continuously, periodically, aperiodically and/or or in response to a request for such information from mobile device 313, vehicle 310 a, and/or vehicle 310 b. Wu paragraph 78 teaching a reservation is stored in a database of reservations maintained centrally by the collection, charging and distribution machine management system 302 and/or locally at the selected collection, charging and distribution machine. For example, the reservation may include a record in which an available portable electrical energy storage device or unique reservation number or code is associated with the user who reserved the portable electrical energy storage device, such as by a user identification or other user data communicated from the mobile device 313, vehicle 310 a, and/or vehicle 310 b to the collection, charging and distribution machine 102 or the collection, charging and distribution machine management system 302 when the reservation was being made. In some embodiments, each portable electrical energy storage device may have an identification code or number uniquely identifying the particular portable electrical energy storage device. This portable electrical energy storage device identification number or code may be associated with the user identification number or code in the reservation record. The number of available portable electrical energy storage devices available at the selected collection, charging and distribution machine location is then decreased by one by the collection, charging and distribution machine management system 302 and/or by the selected collection, charging and distribution machine. Wu paragraph 79 teaching after the limited time elapses and the user has not removed the reserved portable electrical energy storage device at the selected collection, charging and distribution machine, the portable electrical energy storage device then becomes available and this available status is updated in the collection, charging and distribution machine management system 302 and/or the selected collection, charging and distribution machine system. Wu paragraph 86 teaching execution of the instructions and sets of data or values causes the controller 410 to perform specific acts to cause the collection, charging and distribution machine management system 302 receive, send and/or to provide information to various external devices regarding locations of collection, charging and distribution machines that have available charged portable electrical energy storage devices for use. Execution of the instructions and sets of data or values may also cause the controller 410 to perform specific acts to cause the collection, charging and distribution machine management system 302 receive, send, store, maintain, update and otherwise manage information regarding reservations of various portable electrical energy storage devices of various collection, charging and distribution machines. Wu paragraph 87 teaching the controller 410 may use data store 416 to log or retain information, for example, information regarding portable electrical energy storage device availability and reservations of portable electrical energy storage devices, information regarding relative demand of charged portable electrical energy storage devices between geographical locations, information regarding historic usage patterns of one or more of the plurality of collection, charging and distribution machines, information regarding user vehicle locations and telematic and/or telemetric user vehicle information, information regarding portable electrical energy storage device charge capacity, information regarding route information of users of one or more of the charged portable electrical energy storage devices, information regarding energy storage devices, telemetric information related to collection, charging and/or distribution of collection of the portable electric power storage devices 106 and/or operation of the collection, charging and distribution machine management system 302 itself. The examiner is interpreting that different types of batteries have different rental rates associated such that the information regarding a rate for using the different types of energy storage devices would be provided to the requesting user to inform them of the prices each of the available energy storage devices would be. Wu paragraph 93 teaching for example, this information may include location data for the collection, charging and distribution machines via a GPS signal. Also included may be additional information regarding the quantity of available portable electrical energy storage devices at each collection, charging and distribution machine, the charge levels of the portable electrical energy storage devices, the types of portable electrical energy storage devices available and the availability of the portable electrical energy storage devices for use.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Groff in view of Kutkut and Wu to incorporate wherein the information edited by the editing unit includes a position, a lending price, and a remaining capacity concerning each lendable electric power supply device located near the terminal that has issued the information request with the motivation of providing relevant information regarding available portable electrical energy storage to an interested customer. (Wu paragraphs 76, 78, 87, and 93)

Referring to claim 6,

Kutkut further teaches wherein the lending/borrowing information is history information accumulated every time lending is performed, and the history information includes the lending price and used electric power. (Kutkut paragraph 5 (Prov. paragraph 4) Monitoring of industrial batteries, on the other hand, may also be desirable in order to ensure proper battery health and performance. A typical battery monitoring unit is shown in FIG.2. The battery monitor will typically incorporate a microprocessor, memory for data storage, sensing circuitry, and some wired or wireless interface to set up the unit and download stored parameters. The battery monitor measures and stores battery voltage, battery current, battery temperature, and battery amphours throughout charge and discharge (use} cycles. In addition, various settings are typically stored in these battery monitoring units including battery size, nameplate rating, battery ID and the battery serial number among other things. Data is typically retrieved through wired or wireless connection and can be uploaded to local or remote servers to generate reports and analytics. See Kutkut Prov. Figure 3. A. Kutkut paragraph 33 (Prov. paragraph 19) teaching the battery monitoring device configuration may be performed wirelessly using the software application. Upon installation, the battery monitor ID, serial number; the battery ID, serial number, and model number; and the various battery parameters, such as nominal voltage, amp-hours, manufacturing date, etc. may also be entered and saved into the battery monitor onboard memory using the mobile device or tablet connected wirelessly to the LAN and the Cloud App. The software application will also sync all the battery monitoring device programmed values to the cloud and will be tagged with the battery monitor serial number and ID. Additional parameters such as the location where the battery monitor is installed, installation date, customer and dealer contact info, along with other data can be saved to the cloud rather than locally into the battery monitor and tagged with the battery monitoring device serial number and ID. The examiner is interpreting information such as payment regarding the particular battery may be associated in the additional information such as in relation to the customer and dealer information. Kutkut paragraph 34 (Prov paragraph 20) teaching the battery monitoring device may also save various records of battery activity, namely charge cycles, discharge cycles, idle or rest periods, and well as real time data records in the device's data memory. As an example embodiment, and referring to FIG. 6, each record may include various parameters such as the record ID, activity type (e.g. charge, discharge, or idle), activity start date, time and duration, total amp-hours of charge or discharge, and so on. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Groff in view of Wu and Kutkut to incorporate wherein the lending/borrowing information is history information accumulated every time lending is performed, and the history information includes the lending price and used electric power with the motivation of recording information related to the usage and agreement related to equipment such to monitor the overall health of equipment over time. (Kutkut paragraph 5 (Prov. paragraph 4) and Kutkut paragraph 33 (Prov. paragraph 19))

Referring to claim 7,

Wu further teaches wherein the electric power supply device includes an electric generator and a rechargeable battery that can be charged by electric power generated by the electric generator, or includes a rechargeable battery that can be charged. (Wu paragraph 37 teaching reference to portable electrical power storage device means any device capable of storing electrical power and releasing stored electrical power including but not limited to batteries, supercapacitors or ultracapacitors. Reference to batteries means chemical storage cell or cells, for instance rechargeable or secondary battery cells including but not limited to nickel cadmium alloy or lithium ion battery cells.)

It would have been to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Groff in view of Kutkut and Wu to incorporate wherein the electric power supply device includes an electric generator and a rechargeable battery that can be charged by electric power generated by the electric generator, or includes a rechargeable battery that can be charged with the motivation of incorporating a variety of portable equipment that may provide electricity. (Wu paragraph 37) 


Response to Arguments

Applicant's arguments filed March 9, 2022 have been fully considered.

In response to Applicant’s amendments and arguments, on page 6 of the Remarks, regarding the 112 (f) interpretation for a reception unit, an acquisition unit, an editing unit, and a transmission unit, the examiner finds Applicant’s amendments persuasive and has withdrawn the 112 (f) interpretation for these elements. 

In response to Applicant’s amendments and arguments, on pages 6-11 of the Remarks, regarding the 101 rejection the examiner finds unpersuasive. First Applicant argues that the invention falls into one of the four enumerated categories. The examiner agrees as stated under Step 1 analysis in the present Office Action as well as in the previous Non-final Rejection. 
	
Applicant next asserts that the claims are patent eligible as the claims recite a technical solution to a technical problem in particular Applicant’s points to paragraph 2-4 of the Specification as providing discussion regarding the technical solution to a technical problem. Paragraph 2 discusses a piece of prior art regarding informing users of locations of reachable charging stations for supplying electric power to a vehicle based on the battery amount remaining of an EV, while paragraphs 3 and 4 discusses how the prior art does not provide for an appliance capable of supplying electric power that lent or provided to a user and does not provide where and from whom the user can borrow such an appliance. Additionally paragraph 1 discusses how the information provided includes the arrangement situation of electric storage devices to a user via a network and therefore improves the operation of electronic device. Applicant asserts that to solve this problem the include the limitation as reproduced below:

a database configured to store information concerning lendable electric power supply devices, each of which includes a communication device and an input device, the information including a location of each lendable electric power supply device; and a processor configured, by executing a program, to: receive, from the terminal via the network, an information request concerning a lendable electric power supply device configured to supply electric power, the information request including a position of the terminal; select lendable electric power supply devices from the information in the database based on the position of the terminal and the location of each lendable electric power supply in the information; acquire, from each of the selected lendable electric power supply devices, information concerning electric power that can be provided by the electric power supply device and a lending price of the electric power supply device by communicating with the electric power supply device via the network, the lending price is inputted through the input device by an owner of the electric power supply device; edit, based on information acquired from each of the selected lendable electric power supply devices, information to be provided to the terminal that has issued the information request; and transmit, via the network, the information edited based on information acquired from each of the selected lendable electric power supply devices to the terminal that has issued the information request.

 The examiner respectfully disagrees that these portions of the disclosure reference a technical problem as they are concerned with providing information to a user regarding an asset available for rent or lease (i.e. the lendable electric power device) and therefore supports the determination that the claims as currently drafted are directed to certain methods of organization human activity such as performed in commercial or legal interactions (including marketing or sales activities; business relations). The portions provided by Applicant to address this technical problem are directed to the acquisition of information regarding a user location to determine nearby lendable electric power devices to be provided to the user requesting information and are merely applying the abstract idea in a generic computing environment comprising generic computing elements for the purposes of processing and transmitting information as discussed in the Step 2A-Prong 2 Analysis.

Applicant next asserts that the claims are integrated into a practical application as the claims improve the operation of electronic devices by providing “the arrangement situation of electric storage devices to a user via network” for example the independent claims recite:

receive, from the terminal via the network, an information request concerning a lendable electric power supply device configured to supply electric power, the information request including a position of the terminal; select lendable electric power supply devices from the information in the database based on the position of the terminal and the location of each lendable electric power supply in the information; acquire, from each of the selected lendable electric power supply devices, information concerning electric power that can be provided by the electric power supply device and a lending price of the electric power supply device by communicating with the electric power supply device via the network, the lending price is inputted through the input device by an owner of the electric power supply device; edit, based on information acquired from each of the selected lendable electric power supply devices, information to be provided to the terminal that has issued the information request; and transmit, via the network, the information edited based on information acquired from each of the selected lendable electric power supply devices to the terminal that has issued the information request
 
	The examiner respectfully disagrees as the amended portions provided by Applicant are merely applying the abstract idea using generic computing components in a generic computing environement for the purposes of processing and transmitting information as discussed in the Step 2A-Prong 2 Analysis to facilitate the communication of information (for example location) regarding an asset (lendable electric power supply device) to a requesting user. 

In response to Applicant’s amendments and arguments, on page 11-14 of the Remarks, regarding the 103 rejection the examiner finds unpersuasive. Applicant particular argues that the combination of Groff and Kutkut fails to provide for the claims as amended. Applicant’s arguments are rendered moot in view of the newly cited combination of Groff, Kutkut, and Wu as discussed in the 103 rejection in response to Applicant’s amendments. Therefore the examiner has maintained the 103 rejection. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Lowenthal et al. (US 20110191265) – directed to an electric vehicle charging station network that allows each of the host to define one or more pricing specifications for charging electric vehicles.  

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MONAGHAN whose telephone number is (571)270-5523. The examiner can normally be reached on Monday- Friday 8:30 am - 5:30 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.J.M./
Examiner, Art Unit 3689
/SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689